891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mart LIIKANE, Plaintiff-Appellant,v.Orville COHEN, Paul A. Butrim, Bancshares Mortgage Company,City of Bellevue, Safeco Title Insurance Company,Defendants-Appellees.
No. 88-4458.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 8, 1989.Decided Dec. 1, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
The appellant filed a complaint in bankruptcy court seeking equitable and declaratory relief and damages based upon an asserted common law lien against real property.   The bankruptcy court entered an order granting the defendants' motions for summary judgment, finding the complaint frivolous.   The district court affirmed.


2
We may affirm the judgment of the district court "on any basis supported by the record even if the district court did not rely on that basis."   Shaw v. California Dep't of Alcoholic Beverage Control, 788 F.2d 600, 603 (9th Cir.1986).


3
On April 4, 1984, when the appellant attempted to file his common law lien, the Washington State courts had decided there was no legal basis for a common law lien against real property in that state.   Shutt v. Moore, 26 Wash.App. 450, 613 P.2d 1188, 1191 (Wash.App.1980).


4
Accordingly, we affirm the order of the district court affirming the bankruptcy court's order granting summary judgment to the defendants.


5
---------------



* This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.